Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142323                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 142323
                                                                    COA: 292469
                                                                    Wayne CC: 08-014196-FH
  JOSEPH ALEXANDER FRANKLIN,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 16, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the trial court was required to give
  the defendant the opportunity to affirm his guilty plea to second-degree home invasion
  when the court indicated that it was unable to impose the sentence stated by the court at
  the plea hearing; (2) whether the question of the defendant’s right to affirm his guilty plea
  should be evaluated under MCR 6.310(B)(2)(a) or MCR 6.310(B)(2)(b); (3) whether this
  Court’s decision in People v Grove, 455 Mich 439 (1997), has been superseded by the
  language of MCR 6.310(B); and (4) whether, even if the defendant had the right to affirm
  his guilty plea, he waived that right by failing to object when the trial court vacated his
  plea and scheduled a trial.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2011                      _________________________________________
           0316                                                                Clerk